Friedman v Friedman (2016 NY Slip Op 06470)





Friedman v Friedman


2016 NY Slip Op 06470


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-00224
 (Index No. 200881/05)

[*1]Donna S. Friedman, respondent, 
vJeffrey L. Friedman, appellant.


Preston Stutman & Partners, P.C., New York, NY (Robert M. Preston and Scott Drucker of counsel), for appellant.
Samuelson, Hause, Samuelson, Geffner & Kersch, LLP, Garden City, NY (Wendy B. Samuelson, and Alisa Geffner of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Edward A. Maron, J.), dated December 23, 2014. The order, insofar as appealed from, after a conference, in effect, granted that branch of the plaintiff's cross motion which was to direct the defendant to pay his pro rata share of the college expenses for the parties' eldest child and, inter alia, directed the defendant to reimburse the plaintiff the sum of $54,929 in college expenses she had paid.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In an order dated March 20, 2014, the Supreme Court denied that branch of the defendant's motion which was, in effect, to modify the parties' stipulation of settlement so as to require the plaintiff to pay 100% of the college expenses of the parties' eldest child above the amounts available in certain custodial accounts. The court also denied that branch of the defendant's motion which was, in the alternative, for a determination that his pro rata share of those expenses was 78% and the plaintiff's pro rata share was 22%, and granted that branch of the plaintiff's cross motion which was, in effect, for a determination that the defendant was required to pay 100% of those expenses. The court set the matter down for a conference to determine, inter alia, the amount of the funds available in the subject custodial accounts. The defendant appealed from the order dated March 20, 2014 (see Friedman v Friedman, _____ AD3d _____ [Appellate Division Docket No. 2014-04968; decided herewith]).
After the conference, the Supreme Court issued an order dated December 23, 2014, which, in effect, granted that branch of the plaintiff's cross motion which was to direct the defendant to pay his pro rata share of certain college expenses for the parties' eldest child and, inter alia, directed the defendant to reimburse the plaintiff the sum of $54,929 in college expenses she had paid. The defendant appeals from stated portions of the order.
On this appeal from the order dated December 23, 2014, the defendant's only [*2]contentions are that the Supreme Court erred when it denied those branches of his motion which were, in effect, to modify the parties' stipulation of settlement so as to require the plaintiff to pay 100% of the subject college expenses, or, in the alternative, for a determination that his pro rata share of those expenses was 78% and the plaintiff's pro rata share was 22%, and granted that branch of the plaintiff's cross motion which was, in effect, for a determination that the defendant's pro rata share of those expenses was 100%. We reject those contentions, for the reasons stated in our decision and order on the appeal from the order dated March 20, 2014 (see Friedman v Friedman, _____ AD3d _____ [Appellate Division Docket No. 2014-04968; decided herewith]).
Accordingly, the order dated December 23, 2014, is affirmed insofar as appealed from.
MASTRO, J.P., DILLON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court